Filed By Merix Corporation Pursuant to Rule 425 Under the Securities Act of 1933 And Deemed Filed Pursuant to Rule 14a-6 Under the Securities Exchange Act of 1934 Registration Statement No. 333-163040 Subject Company: Merix Corporation Commission File No. 001-33752 VIA EMAIL TO EMPLOYEES ON FEBRUARY 8, Today, our shareholders approved the merger of Merix and Viasystems. This is exciting news as it moves us one step closer to significantly expanding our business The merger gives us a more comprehensive industry foothold and expands our customer base.
